 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BOB RUSSELL WILLIAMS,                                Case No. 1:09-cv-01068-DAD

12                      Petitioner,                       DEATH PENALTY CASE

13           v.                                           ORDER APPOINTING COUNSEL

14   RON DAVIS, Warden of California State
     Prison at San Quentin,
15
                        Respondent.
16

17

18

19           On July 3, 2018, the court granted the motion to withdraw by Tim Brosnan, CJA co-

20   counsel for petitioner, Bob Russell Williams, and referred the case to the Selection Board

21   for the Eastern District of California for recommendation of replacement co-counsel.

22           On August 9, 2018, the Selection Board recommended that the Federal Defender be

23   appointed as sole counsel to represent petitioner.

24           The court will adopt the recommendation of the Selection Board.

25           Accordingly,

26           1.     The Federal Defender is appointed as counsel to represent petitioner for all

27                  purposes in this proceeding pursuant to 18 U.S.C. § 3599. See Local Rule 191(c).

28   /////
                                                      1
 1        2.    The Clerk of the Court is directed to file under seal the Selection Board’s August

 2              9, 2018 letter to the court.

 3        3.    The Clerk of the Court is directed to serve copies of this order on the Federal

 4              Defender, 801 I Street, Third Floor, Sacramento, California, 95814, (Ph.) 916-498-

 5              6666, (Fax.) 916-498-6656, (Email) kelly_culshaw@fd.org, harry_simon@fd.org;

 6              Ron Davis, Warden of San Quentin State Prison, San Quentin, CA 94964; and

 7              Craig Meyers, Deputy Attorney General, 1300 I Street, Suite 125, Sacramento,

 8              California, 94244-2550, (Ph.) 916-210-7691, (Fax.) 916-324-2960, (Email)

 9              craig.meyers@doj.ca.gov.

10   IT IS SO ORDERED.
11
       Dated:   March 22, 2019
12                                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
